DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 8 and 10 are amended by Examiner’s amendment.
Claim 2, 9 and 13 cancelled by Examiner’s amendment.
Claims 1, 4, 5, 7, 8, 10, and 12 are pending and are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Nelson Runkle (Reg. No. 65399) on 3/16/22.
	The application has been amended as follows:

Claim 1
The final limitation is amended to recite "wherein, the selection of the one or more attributes and the classification using the selected one or more attributes are repeatedly performed based on performance of the model, while there is an imbalance between numbers of pieces of data classified to respective types, until accuracy of the model satisfies a predetermined condition." The rest of the claim remains the same.

Claim 2
Claim 2 is cancelled.

Claim 8
The final limitation is amended to recite "wherein, the selecting of the one or more attributes and the classifying using the selected one or more attributes are repeatedly performed based on performance of the model, while there is an imbalance between numbers of pieces of data classified to respective types, until accuracy of the model satisfies a predetermined condition." The rest of the claim remains the same.

Claim 9
Claim 9 is cancelled.

Claim 10
The final limitation is amended to recite "wherein, the selecting of the one or more attributes and the classifying using the selected one or more attributes are repeatedly performed based on performance of the model, while there is an imbalance between numbers of pieces of data classified to respective types, until accuracy of the model satisfies a predetermined condition." The rest of the claim remains the same.

Claim 13
Claim 13 is cancelled.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20160042650 ("Stenneth"), US20180052458 ("Tsuji"), and US20110179370 ("Cardno").
	The following is the Examiner's statement of reasons for allowance:
	Stenneth discloses methods for communicating a ranking characterizing a portion of a roadway that include: (a) ranking at least one segment of a roadway based on an amount of deviation between a true driving behavior on the at least one segment of the roadway and an expected driving behavior predefined for the at least one segment of the roadway; and (b) communicating the ranking to a client. Apparatuses for communicating a ranking characterizing a portion of a roadway are described.
	Tsuji discloses an information processing system capable of estimating a driving conduct suited to a driver includes: a history obtainer that obtains a personal driving 
	Cardno discloses a method of creating a visual representation of data points from metric data, wherein the method includes the steps of: a data retrieval module retrieving the metric data from a data storage module in communication with the data visualization system, a determination module determining the data points based on the retrieved metric data, and a display module arranging the data points for displaying on a display device according to a predetermined visual representation, arranging the data points into a plurality of meta groups in a hierarchical manner, and arranging the meta groups into a plurality of layers, where each layer represents the data points at different levels of granularity, and a statistical distance determination module determining a statistical distance between items in the meta groups, and the display module arranging the items within the meta groups based on the determined statistical distance.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1, 8 and 10. The prior art does generally discuss key elements related to the 
	Claims dependent on the independent claims are allowable as well.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663